Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 4, 6 and 12 are canceled. 
Claims 1, 3, 5, 7-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference IWAMATSU et al. (2019/0173379) discloses “first controller controls the DC-DC converter to perform a step-up operation when a voltage on the DC bus is lower than a first reference voltage and controls the DC-DC converter to suspend the step-up operation when the voltage is equal to or higher than the first reference voltage. A second controller controls the inverter to maintain the voltage on the DC bus constant when the voltage on the DC bus is lower than a second reference voltage and controls the inverter to maximize an output power of the inverter when the voltage is equal to or higher than the second reference voltage”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a control method for an optimizer, which is applied for a photovoltaic system, an input terminal of the optimizer being connected to an output terminal of a photovoltaic panel, and an output terminal of 

With respect to independent claim 10, the closest prior art reference IWAMATSU et al. (2019/0173379) discloses “first controller controls the DC-DC converter to perform a step-up operation when a voltage on the DC bus is lower than a first reference voltage and controls the DC-DC converter to suspend the step-up operation when the voltage is equal to or higher than the first reference voltage. A second controller controls the inverter to maintain the voltage on the DC bus constant when the voltage on the DC bus is lower than a second reference voltage and controls the inverter to maximize an output power of the inverter when the 
a converter configured to convert electric power of the photovoltaic panel to DC electric power, an input terminal of the converter being connected to an input terminal of the optimizer, an output terminal of the converter being connected to an output terminal of the optimizer; and a controller configured to acquire a DC bus voltage output by the optimizer, and control the optimizer to switch among an MPPT mode, a limited power mode and a fast shutdown mode based on the DC bus voltage; wherein the controller comprises: a mode selection unit configured to control the optimizer to switch among the MPPT mode, the limited power mode and the fast shutdown mode based on the DC bus voltage; wherein the mode selection unit is further configured to: control the optimizer to operate in the fast shutdown mode when the DC bus voltage is lower than a first voltage limit or higher than a third voltage limit: control the optimizer to operate in the MPPT mode when the DC bus voltage is higher than the first voltage limit and lower than a second voltage limit: and control the optimizer to operate in the limited power 

With respect to independent claim 20, the closest prior art reference IWAMATSU et al. (2019/0173379) discloses “first controller controls the DC-DC converter to perform a step-up operation when a voltage on the DC bus is lower than a first reference voltage and controls the DC-DC converter to suspend the step-up operation when the voltage is equal to or higher than the first reference voltage. A second controller controls the inverter to maintain the voltage on the DC bus constant when the voltage on the DC bus is lower than a second reference voltage and controls the inverter to maximize an output power of the inverter when the voltage is equal to or higher than the second reference voltage”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a photovoltaic system, at least comprising an optimizer and a photovoltaic panel, an input terminal of the optimizer being connected a power output terminal of the photovoltaic panel, an output terminal of the optimizer being connected to an input terminal of an inverter via a DC bus, wherein the optimizer comprises: a converter configured to convert electric power of the photovoltaic panel to DC electric power, an input terminal of the converter being connected to an input terminal of the optimizer, an output terminal of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAYAS G YESHAW/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836